Citation Nr: 0200914	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  97-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
the veteran's service-connected PTSD, rated at that time as 
30 percent disabling.  A notice of disagreement was received 
in July 1997, a statement of the case was issued in August 
1997, and a substantive appeal was received in September 
1997.  This case was previously before the Board and was 
remanded to the RO in September 2000 for further development 
of the evidence.

In a May 2001 rating decision, the RO increased the rating 
for the veteran's PTSD from 30 percent to 70 percent, 
effective April 1, 1997.  By rating decision in July 2001, 
the RO granted a total rating based on individual 
unemployability due to service-connected disability, 
effective April 1, 1997.  However, neither of these actions 
constituted a full grant of the benefit sought on appeal (a 
100 percent schedular rating).  Accordingly, the increased 
rating for PTSD issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is not manifested by 
symptomatology resulting in total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 70 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue on 
appeal has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding the 
assignment of increased ratings for PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  Various 
VA hospital and outpatient reports are of record.  Further, 
the veteran most recently underwent VA psychiatric 
examinations in January 2001, and the Board finds these 
examinations to be adequate for rating purposes.  
Accordingly, the Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the issue 
on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Where entitlement to VA 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed, effective November 7, 
1996.  However, the veteran's claim was received in March 
1997.  Accordingly, his service-connected PTSD is to be 
evaluated only under the revised rating criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

Under Diagnostic Code 9411, a 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

After reviewing recent evidence of record, the Board finds 
that the clear preponderance of the evidence is against 
entitlement to a rating in excess of 70 percent for the 
veteran's PTSD.  The various hospital, outpatient and 
examination reports all show that the veteran suffers 
continuing and major PTSD symptoms.  A January 2001 VA 
psychiatric examination report shows that the examiner found 
that the veteran had a significant occupational and social 
impairment.  The other January 2001 VA psychiatric 
examination report shows that another VA examiner found that 
the veteran had an occupational and social impairment and 
that his PTSD rendered him unable to obtain or retain 
employment.  As noted earlier, a total rating based on 
individual unemployability has been assigned in recognition 
of the effect of his PTSD on his employment.  

However, the evidence simply does not show that the veteran 
suffers from the symptoms contemplated for a 100 percent 
schedular rating under Diagnostic Code 9411.  VA examinations 
in January 2001 showed the veteran to be alert and fully 
oriented.  His affect was described as stable and full.  
Significantly, there was no evidence of persistent delusions 
or hallucinations.  Occasional suicidal ideation was 
reported, but with no current plans, and there was no 
homicidal ideation.  The evidence therefore does not show 
that there is a persistent danger of the veteran hurting 
himself or others.  Some medical records describe the veteran 
as well-groomed.  There is also no evidence of memory loss 
for names of close relatives or himself.  While the evidence 
clearly shows problems with socialization, it appears that 
the veteran is in a marriage of approximately 11 years 
duration and gets along reasonably well with some of his 
children and siblings.  Although he reportedly has no close 
friends, it was noted that he does socialize with a fellow 
Vietnam veteran.  Medical records describe the veteran as 
participating in group interaction as part of his treatment 
when necessary and the January 2001 examination reports 
include a notation that the veteran is able to maintain his 
appointments.  Although limited, the evidence therefore shows 
that he does have some social interaction.  Given the nature 
of the symptoms listed for a 100 percent rating under 
Diagnostic Code 9411, the Board is unable to find that the 
veteran suffers from such symptoms resulting in total 
impairment.  

Although not determinative by itself, the Board also believes 
that the assignment of a Global Assessment of Functioning 
(GAF) score of 50 by both examiners who conducted the January 
2001 VA examinations is further evidence that the veteran 
does not suffer total impairment.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  Behavior 
influenced by delusions or hallucinations or an inability to 
function in almost all areas, danger of hurting himself or 
others or occasional failure to maintain minimal personal 
hygiene, would be reflected by a much lower GAF score than 
the 50 assigned the veteran.  

To summarize, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected PTSD results in total occupational and social 
impairment due to such symptoms as a gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives, his 
own occupation, or own name.  Consequently, a schedular 100 
percent rating is not warranted for his PTSD.  The veteran's 
symptoms appear to be fully contemplated by the present 70 
percent rating under Diagnostic Code 9411.  The Board finds 
that this claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to this issue.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

